United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2455
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Bruce W. Cox,                            *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: November 13, 2001

                                   Filed: November 23, 2001
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      Bruce W. Cox pleaded guilty to conspiracy to manufacture and distribute
methamphetamine in violation of 21 U.S.C. §§ 841 and 846, and possession of a
firearm in relation to a drug trafficking crime in violation of 18 U.S.C. § 924. In the
plea agreement, Cox and the Government stipulated that in applying the Sentencing
Guidelines, “the amount of methamphetamine attributable to [Cox], including
relevant conduct, is at least 50 grams but less than 200 grams of a substance
containing a mixture of methamphetamine.” The presentence report repeated the
drug quantity stipulation, and Cox did not contest the presentence report’s facts. At
sentencing, the district court* applied the statutory mandatory minimum sentence of
five years corresponding to the amount of methamphetamine specified in the plea
agreement and presentence report. 21 U.S.C. § 841(b)(1)(B)(viii) (Supp. V 1999) (in
offense involving fifty grams or more of mixture containing methamphetamine,
defendant shall be sentenced to not less than five and not more than forty years).

      On appeal, Cox contends the district court could not convert the amount of
ephedrine seized into methamphetamine for the purpose of deciding whether his
offense involved at least fifty grams of methamphetamine. The district court
properly based drug quantity on Cox’s stipulation that his offense involved “at least
50 grams of a mixture containing methamphetamine,” however.

       Cox also asserts that because the indictment did not specify drug quantity, his
sentence violates Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (other than fact
of earlier conviction, any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be charged in an indictment, submitted to a jury,
and proven beyond a reasonable doubt). Because Cox’s sentence is less than the
twenty-year maximum authorized in 21 U.S.C. § 841(b)(1)(A) without regard to drug
quantity, Apprendi does not require Cox’s drug quantity to be charged in his
indictment. United States v. Aguayo-Delgado, 220 F.3d 926, 934 (8th Cir.), cert.
denied, 531 U.S. 1026 (2000). Cox acknowledges his argument is foreclosed by our
decision in Aguayo-Delgado and argues the case is wrongly decided, but one panel
of this court must follow the decision of other panels until overruled by the en banc
court. United States v. Ortega, 150 F.3d 937, 947 (8th Cir. 1998).

      We thus affirm Cox’s sentence.



      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-